Title: Mary Smith Cranch to Abigail Adams, 14 July 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree July 14th 1786
     
     Capt Folger is slipt a way without one line from me. I did not design it should have been so, but it is vacancy, and I have been very unwell. Miss Nabby Marsh has been so sick that I could not have her but one day just to cut out work for us. I have been oblig’d to put out cousin charles’s Red coat to turn and the Blue coat you sent to make for him. He will look quite Parsonish with his Black Frogs and Buttons. The wastcoats Gowns &c, we have made ourselves. Betsy and Lucy are become quite expert at the business. They were reckning up this day foreteen wastcoats which they had made this season for the three colleagians, and a proportionable number of small cloaths. They cannot wear wash-cloath with out having five or six a peice of a sort. It makes our washes very large in summer, although we wash once a week. I cannot bear they should go dirty. We have made their silk, and white wascoats, and they look very handsome. Billy sends his Duty and is greatly oblig’d for his. Thomas is here upon a visit and they may now have a chance of drinking your Health altogether. Mr cranch could not help observing last evening as they were all siting in a row before our chimney board in the little Parlour drinking Tea, “What a fine String of young Fellows they were, and how much pleasure you would have taken in beholding them,”and us their substituted Parents with our own dear Girls and Betsy Shaw who has been with us ever since her mama made her spring visit. Here was a circle every one of Whome love you tenderly, and are I know belov’d by you. Here you would have felt a pleasure which you never experienc’d in a drawing Room at St James. It is a high feast to mr cranch to have cousin John here. French Dutch and english in their turn is talk’d. To vary our Scene musick is often call’d for—Betsy my dear a Tune upon your Harpsicord, “young Gentleman Join your Flutes.” My Son take yours or your violene and sing the Bass and then my sister how do I Wish for you. No one ever injoyd the pleasures of young People more than you use’d too. The Indian Philosopher by Doctor Watts is set to musick, tis a beautiful Tune. The children play it. Mr cranch says he feels twenty years younger whenever he hears it.
     Cousin Tommy will not enter college I believe till next year. Mr Shaw thinks another years study with him will be of more advantage to him, and he will have in cousin Charles a very sober, well behav’d Brother to guide and guard him if he conduct as well as he has done.
     A year seems in this changable world a long time to look forward, but if our children should live till the next commencment, we must think of some little intertainment for them. Bacon and allamode Beef Seems to be the custom of providing for dinner, excepting those who chuse to lay out a thousand dollars for an intertainment which nobody is the better for. Some add a few cold roast chickings Punch wine and cider with it. Tea and cake in the afternoon. If you should not come home before I should wish to know your mind about it. Legs for Bacan must be procur’d in the fall. I have been thinking that as their Friends and acquaintance will be the same, that the same chamber will do for both of them, and we can divide the expence between us. I think if what I have mention’d will be Sufficient for cousin Such a Plan will be less trouble and a less expence.
     I have receiv’d the callaco for my self and your Freinds. Most sincerly do I thank you for mine, tis a beautiful figure and colour. Polly Adams returns many thanks for hers. Your Mother Hall is well, and is to dine here this week with her Grand Sons.
     
     
      26th
     
     Mrs Hall dind with us yesterday. She looks well for such an aged woman. She talk’d much about you, and longs she says for your return, offers you many thanks for your kindness to her, and the children sends her Love to her son and Daughter, and her best wishes for the happiness of her Grandaughter. Your sons are set out this morning upon a visit to thier uncle and Aunt Shaw. Upon cousin Toms coming there has been a counsel of all the Freinds calld, upon the expediency of his entering college this year, and upon the whole it is concluded that he should return immediatly to his uncles and prepair himself to be offer’d at the end of the vacancy. Cousin John says he would have ventur’d to have done it at commencment, but as mr Shaw had givin up the Idea of it this year, he had some fears about him. I fear we shall not be able to get him a chamber in college this year. Mr John and charles will live together this. They will want nothing more but a Bed which I shall take for them, there will then be furniture enough for Tom. Whoever liv’s with him must find a Bed.
     The light colour’d cloth coat which cousin Charles had when you went away, Tom has now, and the old Silkish coat you sent last. The next he has must be mix’d Blue and white, or dark Blue with Black Frogs.
     We had bought a peice of Linnen for Tom before that which you sent him ariv’d, as it is not so fine as yours we Shall make it up for winter shirts for him and Charles. You know our hard frosts cuts out fine linnen quick. You must not send any more silk cloathing for your children at college. They will not be allow’d to wear them. Some Strong cotton Stocking would be very useful and what they want more than any thing. Mending Stockings is my steady imployment. They are all fine hands for wearing holes in them. If when you are purchasing stocking for your sons you would be so kind as to add six pair more for a Freind of mine who is very tall and not very slight, you will oblige both him and me. Send the price the suppos’d one will be immediatly accounted for with Doctor Tufts. Cousin Johns purple coat has no cape and he does not chuse to wear it without one. I think I have hunted every store and shop almost in Boston to get a piece any way near the colour, but have not been able to get it. He will put a Black one on for the present. I will send a scrap for a pattern and peice of the lead colour’d coat also, that coat wants a cape.
     Mr Standfast Smith is come from the west Indias with a Power to Sell the Estate we live upon so that we must either buy this House or leave it. He has not yet set the price I hope it will not be higher than we shall be able to give. I am very loth to leave it. Mr Evans will hire our House at weymouth, he does not chuse to buy at present. I had rather it should be sold. It sinks in Value every day Such an old House is forever out of repair. Mr Evans has been gone a Journey ever since he was married and is not yet return’d. I shall deliver Colln. Smiths Respects whenever I see him.
     Mr James Brackit has lost his Wife. She dy’d of a consumction about a fortnight since.
     I must now bid you adieue and begin another sheet.
     It has been my luck to receive almost all your latest Letters first. Sometimes you refer to things in your former Letter, which Letter not having receiv’d I cannot possibly understand what you mean. This was the case with yours of the 24 of May. You there refer’d to a Letter by mr Jenks, and I did not recieve that till three weeks after I had reciev’d the others. I did not recieve your second Letter by the Way of newyork, till After I had reciev’d your Letters by Lyde and Cushing, and had sent away answers to them.
     What a mistake your card from Mr and Mrs William Smith led us into. The writing was so exactly like my Nieces that we thought it must be hers. We got several of her Letters and compair’d it with them, and could almost have Sworn it was hers, and yet, we wonder’d that you should not have mention’d her being married to any of us, but we had such proof by that cards being her hand, that we could not doubt it. All her acquaintance suppos’d she was really so. Cousin Nabbys Letters to Betsy and Lucy by mrs Hay did not reach them, till last week. They were inclos’d to charles Storer and he being gone to settle at Parsemiquodde, I believe. I am sure I donot know how to spell it, his Pacquit was Sent to him unopen’d. He is now return’d upon a visit and has brought them with him. He will himself write you an account of his adventures and prospects. There is no chance for a young Fellow in Boston. They must all turn adventerers, better do so than make a great show for a time upon other peoples property and then break all to peices. Billy Foster fail’d last week and tis a wonder if many other falurs are not involved in his. Mr otis is still keept shut up. It is very foolish in his creditors. He is now living upon them as he cannot do any business in his present situation. He has offer’d to deliver up every thing. He looks very much worried. She bears her troubles with patience and fortitude. Mrs Welsh is well, nurses Billy yet. Mrs Allen is well, I hear of no prospect of increase.
     Our Hingham Freinds are very melancholy, I have been to see them. The child is living and a very fine Girl she is. Quincy is to be married this Fall he is building an end to his Fathers House. Nancy will be married also this fall. Mrs Quincy and Nancy are well and send a great deal of Love. Uncle Quincy has turn’d Hermit, he cannot be got out. I go as often as I can to see him. Your Nieghbours are all well. Esters Sister Fenno is at her mothers. She has got into a poor nervous way but the Doctor Says will get better he thinks soon.
     Abdy and Pheby do very well Live very comfortably. They were a little distress’d for wood last winter but it was because People who ow’d them would not pay them as the ought to have done. You would Smile to see her rig’d out in her French night cap. It is Gauze I assure you. She has bought that larg’d figure’d callaco Gown of mrs Hannah Hunt, and was most gaily dressd in it last sunday.
     You mention cousin Isaac Smith. I think I told you he was fix’d at present at the castle as Chaplain. He will stand a very good Chance for Hingham as soon as mr Gay is remov’d. They admire him there uncle Thaxter thinks he will be the first person, they will invite.
     As to mr Tufts he is not yet married, but I am told Stays with Girls sometimes. Billy says he introduce’d Cousin JQA to him on Commencment day for the first time since he arriv’d. Oh how unlike his Father, or his dear Mother. I wish he was married. I know he would be more agreable.
     The windmill goes, but not so well as the Builder expected. He would take nobodys advise and must reap the conseiquencs. He does not come here. We have sent him an invitation twice to dine, and drink Tea but he takes not the least notice of any. I shall not court him, if he does not chuse to come. It is very foolish of him, he might have been upon visiting terms with us, if he was not connected in the Family. Not a single paper, or account-Book, or a coppar of money has The Doctor get yet been able to get from him. He speaks him fair but gives him nothing but words. What he has done with the Pictures I cannot think. The wearing the mineture can no longer decieve any body. The Letters are I suppose here, the Cabinett and Trunk are, but have not been deliver’d up, and I shall have notright to detain them if he should send for them. He certainly has no right to the Letters of her correspondenc whatever he may have to those Cousin has sent him. While he liv’d here, he would often bring the Trunk into the Parlour, and spread the Letters upon the Table and divert himself with reading them. I have seen Betsy so angry that if she could have got at her own Bundle she would have put them all in the fire. Had they been left in the hands of a man of strict honour he would not have turnd the Key upon them. How the Doctor will ever get them from him I cannot think. He has dancd attendence upon him and written to him above twenty times.
     I fear my dear sister you will think the Cloathing and other expences for your sons have been greater than you expected. The Doctor thinks I need not indulge them in so many wash cloaths, but how can they be clean without as light as they are? They spend not a copper extravagantly that I can find out, and Sometimes I really think they do not have what they ought to.
     
     Charles says Sometimes, “Aunt what shall I do uncle Tufts has not given me any money, and I do not love to ask him again.” “Here my dear take what I have, I Will see that you have more. Your uncle is not unwilling you should have it, he may have forgot it, or finds a difficulty in collecting it. But he does not think how Small a young Fellow feels without any money in his Pocket.” The Doctor never had such a parcel of young Fellows to provide for before, one only Son and no Daughters. The difference is very great, and aunt us’d to Say that his Father never knew all she did for him more than he allow’d him. If I could have possible now had all the work for them done in the House I should, but miss Nabbys indisposition has oblig’d me to put out some of it. I think they will want but little more done for them in the Tailoring way till next spring.
     Lucy is at haverhill upon a visit till the Fall. Both Betsy and she will write soon to their cousin.
     You say I must not read your observations upon the debts due from this country to england to any one who may feel hurt by it, but really my sister you know better than we who those may be. No one ceases to role in Luxery, because he is in debt, and we seldom suspect it till they shut up. It has taught me not to feel small although I cannot make such a shew of riches as many others. I hope by our manner of Life not to injure any one. I have taken a few yards of Linnin for linings &c of mrs Warren and that is all. We never could get at any Irish Linnin and what was fine was too high for the goodness of it.
     Has mr Tufts been to make any excuse for himself for abuseing mr Adams character. I know he was in a sad nettle when it was made publick. His poor Father is just gone in a consumtion. His grandmother will never dye of any thing but old age. Yours affectionatly
    